    Case: 1:20-cv-03491 Document #: 70 Filed: 11/13/20 Page 1 of 1 PageID #:335




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3491
                       Plaintiff,

       v.

Ukliss Store and et al.,

                       Defendants.



                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

               Defendant Name                                      Line No.

                   conperfair                                         165

Shenzhen Magic Beauty Equipment Co., Ltd.                             213



DATED November 13, 2020                             Respectfully submitted,

                                                    /s/ James A. Karamanis
                                                    James A. Karamanis
                                                    Barney & Karamanis, LLP
                                                    Two Prudential Plaza
                                                    180 N. Stetson, Ste 3050
                                                    Chicago, IL 60601
                                                    Tel.: 312/553-5300
                                                    Attorney No. 6203479
                                                    James@bkchicagolaw.com

                                                    ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
